DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 17 AUG 2021.  The status of the claims is as follows:
Claims 1-21 are pending.
Claims 1, 3, 6, and 13 are amended.
Claim 20 is withdrawn (without traverse, 29 APR 2021).
Claim 21 is new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 (U.S. Patent 6,134,972) in view of Chiang ‘481 (U.S. PGPub 2002/0104481).  Wang ‘310 (U.S. Patent 7,378,310) is cited as evidence that chromium oxide can be deposited by ALD processes as regards Claim 1.
Claim 1 – Streckert ‘972 teaches a method (Abstract), comprising vapor depositing (Column 5 Lines 20-23) a corrosion resistant coating (Column 4 Lines 14-19, 29-32, chromium oxide) to internal and external surfaces (Column 5 Lines 33-43) of a 
Claim 3 – Streckert ‘972 / Chiang ‘481 teach the method of claim 1, wherein the method includes placing the metallic air data probe in a vacuum chamber (Streckert ‘972 Column 5 Line 55 – Column 6 Line 5; particularly Column 5 Line 66 – Column 6 Line 2, substrate cools in the vacuum) and evacuating the vacuum chamber before using vapor deposition (Streckert ‘972 Column 5 Line 55 – Column 6 Line 5, as above).
Claim 4 – Streckert ‘972 / Chiang ‘481 teaches the method of claim 1, wherein the corrosion resistant coating is or includes a ceramic coating (Streckert ‘972 Column 4 Lines 29-32, chromium oxide is a ceramic coating). 
Claim 5 – Streckert ‘972 / Chiang ‘481 teaches the method of claim 4, wherein vapor depositing includes applying a first precursor, then 15applying a second precursor to the first precursor to form the ceramic coating (Streckert ‘972 Column 4 Lines 14-32, chromium application followed by oxygen application to form chromium oxide). 
Claim 6 – Streckert ‘972 / Chiang ‘481 teaches the method of claim 5, wherein the ceramic coating is an oxide or a nitride (Streckert ‘972 Column 4 Lines 14-32, chromium oxide).
Claim 18 – Streckert ‘972 / Chiang ‘481 teaches the 5method of claim 1, wherein the corrosion resistant coating is about 10 nm to about 5 micron thick (Streckert ‘972 Column 8 Lines 16-18, 40-50 nm of chromium oxide). 
Claim 19 – Streckert ‘972 / Chiang ‘481 teaches the method of claim 1, wherein the metallic air data probe is or includes nickel or nickel alloy (Streckert ‘972 Column 4 Lines 61-64).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / Chiang ‘481 as applied to claim 6 above, and further in view of Darolia ‘049 (U.S. Patent 6,617,049) and Chinn ‘957 (U.S. PGPub 2010/0080957).
Claim 7 – Streckert ‘972 / Chiang ‘481 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is silicon dioxide (SiO2).  Darolia ‘049 is drawn to the formation of erosion-resistant coatings on nickel-based substrates (Column 1 Lines 18-24, Column 2 Lines 21-25) and discloses that chromium oxide and silicon dioxide are known alternatives for erosion-resistant coatings on nickel-based substrates (Column 2 Lines 21-25).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have 
Claim 8 - Streckert ‘972 / Chiang ‘481 / Darolia ‘049 / Chinn ‘957 teach the method of claim 7, wherein the first precursor is a reactive, volatile material (Chinn ‘957 PG 0099, silicon tetrachloride) and the second precursor is an oxide former (Chinn ‘957 PG 0099, oxygen plasma).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / Chiang ‘481 as applied to claim 6 above, and further in view of Darolia ‘049 and Mizue ‘319 (U.S. PGPub 2015/0004319).
Claim 9 – Streckert ‘972 / Chiang ‘481 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is aluminum oxide (Al2O3).  Darolia ‘049 is drawn to the formation of erosion-resistant coatings on nickel-based substrates 
Claim 10 - Streckert ‘972 / Chiang ‘481 / Darolia ‘049 / Mizue ‘319 teach the method of claim 9, wherein the first precursor is triethyl aluminum and the second precursor is an oxide former (Mizue ‘319 PG 0052). 
Claim 11 - Streckert ‘972 / Chiang ‘481 / Darolia ‘049 / Mizue ‘319 teach the method of claim 10, wherein applying the second precursor includes applying heat . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / Chiang ‘481 as applied to claim 6 above, and further in view of Darolia ‘049 and Xu ‘508 (U.S. PGPub 2010/0270508).
Claim 12 – Streckert ‘972 / Chiang ‘481 teaches the method of claim 6, but does not teach or suggest wherein the ceramic coating is 10zirconium oxide.  Streckert ‘972 is open to means other than PVD for depositing its chromium ions (Column 5 Lines 20-32).  Darolia ‘049 is drawn to the formation of erosion-resistant coatings on nickel-based substrates (Column 1 Lines 18-24, Column 2 Lines 21-25) and discloses that chromium oxide and zirconium oxide are known alternatives for erosion-resistant coatings on nickel-based substrates (Column 2 Lines 21-25).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / Chiang ‘481 to deposit zirconium oxide instead of chromium oxide as suggested by Darolia ‘049, as Streckert ‘972 wants to form erosion-resistant chromium oxide coatings on nickel-based substrates and Darolia ‘049 teaches that chromium oxide and zirconium oxide are both known erosion-resistant coatings for use on nickel-based substrates.  Darolia ‘049 does not give particular guidance as to how to form the zirconium oxide coating; Examiner cites Xu ‘508 PG 0105 for a discussion of ALD precursors suitable for forming zirconium oxide, specifically Zr(NMePr)4 and oxygen plasma.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / Chiang ‘481 / Darolia ‘049 to .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / Chiang ‘481 as applied to claim 5 above, and further in view of Tolpygo ‘670 (U.S. PGPub 2010/0124670).
 Claim 16 – Streckert ‘972 / Chiang ‘481 teaches the method of claim 5, but does not teach or suggest wherein vapor deposition includes applying a metallic layer to the air data probe before applying the first precursor, wherein applying the first precursor includes applying the first precursor to the metallic layer.  Streckert ‘972 is drawn to improving the corrosion resistance of the air data probe.  Tolpygo ‘670 is drawn to forming corrosion-resistant coatings on nickel-based substrates in high-temperature applications (PG 0003), inclusive of performing chromizing treatments on the substrates for this purpose (PG 0020-0022).  Tolpygo ‘670 further teaches that inclusion of a chromium/noble material layer between the nickel-based substrate and the chromized layer is beneficial for improving the corrosion resistance of the nickel-based substrate (PG 0016), and discloses formation of a layer comprising chromium and a noble metal, e.g. platinum or palladium, before depositing chromium on the substrate (PG 0017-0018).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / Chiang ‘481 to deposit a e.g. chromium/platinum metallic layer on the substrate before proceeding to chromizing as suggested by Tolpygo ‘670, as Streckert ‘972 / Chiang ‘481 teaches chromizing as a means to enhance corrosion 
Claim 17 – Streckert ‘972 / Chiang ‘481 / Tolpygo ‘670 teaches the method of claim 16, wherein the metallic layer includes at least one of platinum or palladium (Tolpygo ‘670 PG 0017) having a thickness between about 5 nm to about 20 nm (Tolpygo ‘670 exemplifies 25-50 microns at PG 0018 but states that the coating may be thicker or thinner than that, rendering 25-50 microns a preferred embodiment.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).The thickness of a corrosion-resistant coating is inherently result-effective with regards to the degree of corrosion resistance provided, as a thicker coating contains more material that must be eaten away before the underlying substrate is corroded. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the thickness of deposited layers such that a desired amount of corrosion resistance is obtained, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claims 21 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / Chiang ‘481 as applied to claim 5 above, and further in view of Wei ‘787 (U.S. PGPub 2009/0214787).
Claim 21 – Streckert ‘972 / Chiang ‘481 teach the method of claim 5, but do not teach or suggest wherein the ceramic coating is a nitride.  Streckert ‘972 teaches that the prima facie obvious.  Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).  Seem MPEP 2144.06(II).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Claim 13 – Streckert ‘972 teaches the method of claim 21, wherein the ceramic coating titanium nitride (TiN) (Wei ‘787 PG 0003).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Streckert ‘972 / Chiang ‘481 / Wei ‘787 as applied to claim 13 above, and further in view of Haukka ‘439 (U.S. PGPub 2004/0104439).
Claim 14 – Streckert ‘972 / Chiang ‘481 / Wei ‘787 teach the 15method of claim 13, but do not teach or suggest wherein the first precursor includes titanium chloride and the second precursor includes a nitride former.  Examiner cites Haukka ‘439 for a teaching of ALD precursors for depositing titanium nitride from titanium tetrachloride and ammonia (PG 0058).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Streckert ‘972 / Chiang ‘481 / Wei ‘787 to use the ALD precursors of Haukka ‘439, as Wei ‘787 wants to deposit titanium nitride and Haukka ‘439 teaches ALD deposition of titanium nitride from titanium tetrachloride (a titanium chloride) and ammonia (a nitride former).
Claim 15 - Streckert ‘972 / Chiang ‘481 / Wei ‘787 / Haukka ‘439 teach the method of claim 14, wherein applying the first precursor includes applying heat simultaneously (Haukka ‘439, thermal ALD at 350 degrees Celsius substrate temperature).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 17 AUG 2021, with respect to the rejection(s) of claim(s) 1, 4-6, 18, and 19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Streckert 
Applicant argues, and Examiner agrees, that Claim 1 as amended is not anticipated by Streckert ‘972, as Streckert ‘972 does not anticipate the subject matter added by amendment.  However, Examiner notes that the subject matter in question was deemed taught by Chiang ‘481.  Therefore, Examiner makes a new rejection of Claim 1 over these two references.  Claims 3-6, 18, and 19 are similarly newly rejected on the same basis.
The remainder of Applicant's arguments filed 17 AUG 2021 have been fully considered but they are not persuasive.
Applicant argues (Page 7) that modifying Streckert ‘972 with a non-ionic process both changes the principle of operation of Streckert ‘972 and renders Streckert ‘972 inoperable.  Examiner respectfully notes that Chiang ‘481 is a modulated ion-induced ALD process (Title) and, therefore, is an ionic process.  Since the process of Chiang ‘481 is an ionic process, Applicant’s arguments regarding modification by a non-ionic process are not applicable to the rejection at issue.
Applicant argues generally (Pages 8-9) that other references cited do not address the deficiency discussed above, and therefore Claims 1, 3-19, and 21 are allowable.  Examiner notes that the alleged deficiency is properly addressed by the ionic process of Chiang ‘481, and therefore other references are not required to address it further.  Claim 1 is not presently held as allowable.  Claims 3-19 and 21 cannot be held as allowable solely on the basis of dependence from an allowable claim.
Applicant argues (Pages 9-10) that Examiner has glossed over the alternatives presented in Claims 6, 13, 17, and new claim 21.  Examiner notes that in the previous 
Applicant’s arguments regarding newly presented Claim 21 are addressed in the rejection of Claim 21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712